Citation Nr: 0003643	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-09 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
hysterectomy.

2.  Entitlement to an increased evaluation for bipolar 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1977 to 
February 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 1996 and March 1998 rating 
decisions of the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the October 
1996 rating decision, the RO granted a temporary total 
evaluation for service-connected adjustment disorder with 
depressed mood and continued the 10 percent evaluation 
thereafter.  In a February 1998 rating decision, the RO 
granted a 50 percent evaluation and reclassified the service-
connected disability as bipolar disorder.  In the March 1998 
rating decision, the RO denied service connection for 
residuals of hysterectomy.


FINDINGS OF FACT

1.  Competent evidence of a nexus between the diagnosis of 
hysterectomy and service is not of record.

2.  Bipolar disorder is currently manifested by total 
occupational impairment.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of 
hysterectomy is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  Bipolar disorder is 100 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 9206 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The issue before the Board is whether the veteran is entitled 
to service connection for residuals of hysterectomy.  A 
claimant who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the claimant in developing the facts pertinent 
to her claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467- 68 (Fed. Cir. 1997).

The claimant must demonstrate three elements to establish 
that a claim is well grounded.  Epps, 126 F.3d at 1468- 69. 
First, the claimant must present medical evidence of a 
current disability.  Id.  Second, the claimant must produce 
medical or, in some instances, lay evidence of an in-service 
incurrence or aggravation of a disease or injury.  Id.  
Finally, the claimant must offer medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Id.

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The appellant asserts that she began having problems in 
service related to her hysterectomy and that her condition 
was misdiagnosed while on active duty.  She states that "the 
problem" began in 1983.  Service medical records reflect 
that she had vaginal infections, to include vaginitis, 
several times during service.

After having reviewed the evidence of record, the Board finds 
that the appellant's claim for service connection for 
hysterectomy is not well grounded.  Medical evidence 
indicates that the appellant underwent a total vaginal 
hysterectomy in February 1998.  In the VA hospitalization 
summary report, the appellant reported a 14-year history of 
menorrhagia but stated that in the last three to four years, 
she began having an increasing amount of vaginal bleeding.  
The VA examiner stated that the hysterectomy was performed 
without complications; however, the examiner offered no 
comment or opinion concerning the etiology for the cause of 
the hysterectomy.  Although the appellant has brought forth 
competent evidence of having undergone a hysterectomy, she 
has not brought forth competent evidence of a nexus between 
the hysterectomy and service.  

Beyond the appellant's assertions, there is no evidence of 
record linking the hysterectomy to the appellant's period of 
active service.  The appellant's assertions are insufficient 
to satisfy the nexus requirement because she is a lay person, 
and is not competent to determine medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  As the 
appellant has not submitted competent medical evidence of a 
nexus between the hysterectomy and her period of active 
service, her claim must be denied as not well grounded.  
Epps, 126 F.3d at 1467-68.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise the 
claimant of evidence needed to complete her application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Here, VA fulfilled its obligation under section 5103(a) by 
issuing a statement of the case in May 1998, wherein the RO 
informed the appellant that she had not submitted medical 
evidence establishing a relationship between the hysterectomy 
and her period of active duty.  Additionally, the Board views 
its discussion as sufficient to inform the appellant of the 
elements necessary to well ground her claim and to explain 
why her current attempt fails.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing her claim pertains to relevant evidence which may 
exist or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (sec. 5103(a) duty attaches only where there 
is an incomplete application which references other known and 
existing evidence that pertains to the claim under 
consideration); Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(VA's duty is just what it states, a duty to assist, not a 
duty to prove a claim).  

2.  Increased evaluation

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that her claim for an 
increased evaluation for bipolar disorder is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, her assertion 
that her service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant has been recently 
examined and her medical records have been obtained.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).

In the October 1996 rating decision, the RO granted a 
temporary total evaluation for adjustment disorder with 
depressed mood and continued the 10 percent disability 
evaluation thereafter.  In a February 1998 rating decision, 
the RO reclassified the service-connected disability as 
bipolar disorder and granted a 50 percent evaluation.  The RO 
stated that the 50 percent evaluation represented a grant of 
the benefits sought on appeal.  However, it has been 
established by jurisprudence that when a claimant seeks a 
higher evaluation, it must be presumed that he or she is 
seeking the maximum benefit allowed by law and regulation, 
and "it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The record does not 
reflect that the appellant withdrew her appeal for an 
increased rating.  Therefore, her claim is still on appeal.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

In the October 1996 rating decision on appeal, the RO 
reviewed the appellant's claim for adjustment disorder with 
depressed mood under the old rating criteria for psychotic 
disorders.  The criteria for psychotic disorders were amended 
on November 7, 1996.  When a regulation changes after a claim 
has been filed but before the appeal process has been 
completed, the version most favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The old criteria for bipolar disorder were as follows:

Active psychotic manifestations of such 
extent, severity, depth, persistence or 
bizarreness as to produce total social 
and industrial inadaptability - 100 
percent disabling.

With lesser symptomatology such as to 
produce severe impairment of social and 
industrial adaptability - 70 percent 
disabling.

Considerable impairment of social and 
industrial adaptability - 50 percent 
disabling.

38 C.F.R. Part 4, Diagnostic Code 9206 (1996).

In Johnson v. Brown, 7 Vet. App. 95, 99 (1994), the Court 
stated that if the appellant's symptoms of [post-traumatic 
stress disorder] met one of the three independent criteria in 
effect at the time (currently regarded as the "old" 
criteria), then a 100 percent rating should be awarded.  The 
Board is aware that the Court was addressing the criteria for 
psychoneurotic disorders and not psychotic disorders (prior 
to the change in the regulation, psychotic disorders and 
psychoneurotic disorders were evaluated under different 
criteria).  However, the Board finds that the Court could not 
have intended to limit its holding solely to evaluations for 
psychoneurotic disorders.  Therefore, the Board finds that 
the holding in Johnson is applicable to the appellant's claim 
for an increased evaluation for a psychotic disorder.  The 
Board will consider only the old criteria, as it finds that 
this version is more favorable to the appellant.

After reviewing the evidence of record, the Board finds that 
the evidence supports a 100 percent evaluation for bipolar 
disorder under the criteria in effect in 1996.  The appellant 
underwent a VA examination in January 1998.  The appellant 
described herself as depressed and having lost 30 pounds in 
the last several months.  She stated that she lost her job in 
November.  The appellant stated that about one year prior, 
she was manic-working 150 percent, talking fast, sleeping 
only three hours per night, spending money on things she did 
not need, and feeling depressed.  She stated that she felt 
that she was becoming more dysfunctional.  The VA examiner 
stated that since the appellant's last evaluation she did not 
seem to have been stabilized for a significant length of time 
on her medication.  The VA examiner further stated that the 
appellant continued to suffer significant symptomatology of 
both manic episodes and depressive episodes, even while on 
medication necessitating two hospitalizations in 1996.  The 
VA examiner stated that the appellant's social adaptability 
and interaction with others were mildly to moderately 
disabling and that her flexibility, reliability, and 
efficiency in an industrial setting were more significantly 
disabling.  The VA examiner determined that the appellant's 
level of disability was in the considerable range.

Based on the above-described clinical findings, the Board 
finds that the appellant's service-connected bipolar disorder 
warrants a 100 percent disability evaluation with 
consideration of the Court's holding in Johnson.  See 
38 C.F.R. Part 4, Diagnostic Code 9206 (1996).


ORDER

Entitlement to service connection for residuals of 
hysterectomy is denied.

A 100 percent evaluation for bipolar disorder is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

